 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   State Farm Fire and Casualty Company,               No. CV-18-02800-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   Beverage Air Corporation, et al.,
13                  Defendants.
14
15
16          Before the Court is Defendants Tecumseh Products Company LLC’s and Tecumseh
17   do Brasil’s (collectively “Tecumseh Defendants”) motion for a more definite statement
18   (Doc. 42), which is fully briefed.1 For the following reasons, Tecumseh Defendants’
19   motion is denied.
20          Under Federal Rule of Civil Procedure 12(e), if “a complaint is ‘so vague or
21   ambiguous that a party cannot reasonably be required to frame a responsive pleading,’ the
22   defendant may move for an order requiring a more definite statement by pointing out ‘the
23   defects complained of and the details desired.” Bautista v. Cty. of L.A., 216 F.3d 837, 843
24   n.1 (9th Cir. 2000). Rule 12(e) motions are “ordinarily restricted to situations where a
25   pleading suffers from unintelligibility rather than want of detail, and if the requirements of
26   the general rule as to pleadings are satisfied and the opposing party is fairly notified of the
27
            1
              Tecumseh Defendants requested oral argument, but after reviewing the parties’
28   briefing, the Court finds oral argument unnecessary. See Fed. R. Civ. P. 78(b); LRCiv.
     7.2(f).
 1   nature of the claim, such motion is inappropriate.” Castillo v. Norton, 219 F.R.D. 155, 163
 2   (D. Ariz. 2003). Motions for a more definite statement are viewed with disfavor and are
 3   rarely granted because of the federal rules minimal pleading requirements. Parties are
 4   expected to use discovery, not the pleadings, to learn the specifics of the claims being
 5   asserted. See, e.g., Bruner v. City of Phx., No. 18-CV-664-PHX-DJH, 2019 WL 783000,
 6   at *2 (D. Ariz. Feb. 21, 2019).
 7          Tecumseh Defendants’ argument is three-fold. First, they contend that Plaintiff’s
 8   second amended complaint improperly engages in group pleading. (Doc. 48 at 6-9.) The
 9   Court disagrees. Plaintiff alleges that Tecumseh Defendants are “responsible for the
10   design, sale, manufacture, and/or marketing of a compressor and relay” and that such
11   products “were in a defective condition, and unreasonably dangerous to users, when they
12   left [Tecumseh] Defendants’ possession or control.” (Doc. 30 ¶¶ 8,10,16.) The fact that
13   the complaint alleges in the alternative that other named defendants designed, sold,
14   manufacturer, and/or marketed the compressor and relay does not render the complaint
15   vague or unintelligible.
16          Second, Tecumseh Defendants argue that Plaintiff fails to sufficiently allege
17   applicable dates. (Doc. 48 at 9.) A complaint need not allege specific dates to meet Federal
18   Rule of Civil Procedure 8’s pleading requirements. See Bruner, 2019 WL 783000, at *2.
19   Instead, a complaint “need only provide [the defendant] with a general timeframe of when
20   the alleged events occurred[.]” Id. Plaintiff’s complaint sufficiently alleges as much,
21   providing Tecumseh Defendants with outer limits of when the allegations in the complaint
22   would have occurred—the defective product was manufactured before December 20, 2016,
23   and after Tecumseh Defendants began manufacturing the compressor and relay for the
24   Model CT96 mini-fridge. (Doc. 30 at ¶¶ 8, 10, 12.) To the extent that Tecumseh
25   Defendants want more specific detail as to the manufacture date, the proper tool for
26   acquiring as much is discovery, not a Rule 12(e) motion.2
27          2
               Moreover, this information probably is within Tecumseh Defendants’ control.
     Presumably they know when they became involved in the manufacturing of the subject
28   product (if at all), and therefore should be able to determine the outer temporal limits of
     Plaintiff’s claim against them.

                                                -2-
 1          Finally, Tecumseh Defendants assert that Plaintiff’s complaint fails to properly
 2   allege jurisdiction. (Doc. 48 at 11.) Although Tecumseh Defendants do not clarify whether
 3   their challenge is to Plaintiff’s allegations of personal jurisdiction or subject matter
 4   jurisdiction, the complaint is adequate in either case. For example, with respect to personal
 5   jurisdiction, Plaintiff alleges that Tecumseh Defendants “designed, made, sold, distributed,
 6   and/or marketed the compressor and relay for the mini-fridge and otherwise did business
 7   in Maricopa County and the State of Arizona.” (Doc. 30 ¶¶ 8, 10.) Moreover, Plaintiff
 8   alleged that Tecumseh Defendants “caused events to occur in Maricopa County, Arizona,
 9   which form the basis of this lawsuit.” (Id.) Likewise, the complaint offers adequate
10   allegations of subject matter jurisdiction.        For instance, Plaintiff pleads numerous
11   allegations supporting diversity jurisdiction, including allegations concerning the amount
12   in controversy (¶ 1) and the citizenship of the parties (¶¶ 1-10).3
13          Accordingly,
14          IT IS ORDEDRED that Tecumseh Defendants’ motion (Doc. 42) is DENIED.
15          IT IS FURTHER ORDERED that Tecumseh Defendants shall respond to the
16   complaint within seven (7) days of this order.
17          Dated this 6th day of June, 2019.
18
19
20                                                  Douglas L. Rayes
                                                    United States District Judge
21
22
23
24
25          3
               When the Court says that the complaint pleads adequate jurisdictional facts, the
     Court means that the complaint includes enough detail to enable Tecumseh Defendants to
26   file a responsive pleading, be it an answer or a motion to dismiss. If Tecumseh Defendants
     believe that the complaint fails to allege sufficient facts to establish jurisdiction, they are
27   free to move to dismiss under Rule 12(b)(1) and/or (2), and nothing in this order prejudges
     the merits of such a motion. But for present purposes, the complaint alleges adequate detail
28   for Tecumseh Defendants to respond, so their motion for a more definite statement is
     denied.

                                                  -3-
